Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9,10-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The are directed to managing buy and sell orders of an ECN by monitoring the liquidity provider when the at least one actual fill rate of the at least one liquidity provider is determined to be below the given percentage. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The representative claim includes the following collection/transmission steps which make of the abstract idea:

 

1) determining, by at least one processor of the at least one computer, a target fill rate designated by at least one liquidity provider as a second node of the plurality of nodes;

2) receiving, over the electronic communications network, by the at least one processor, from a liquidity taker as a third node of the plurality of nodes, based on the target fill rate being above a given percentage, an order to trade on an exchange; after determining the target fill rate designated by the at least one liquidity provider, and in response to receiving the order, automatically routing, over the electronic communications network, by the at least one processor, the order to a graphical user interface of a display device of the at least one liquidity provider based at least in part on determining that the target fill rate designated by the at least one liquidity provider is above the given percentage;

3) receiving, over the electronic communications network, by the at least one processor, a response from the at least one liquidity provider, in which the response indicates either an acceptance or a denial of the order;

4) responsive to receiving the response, in real time dynamically updating, by the at least one processor, based on the response and whether the received response is received from the at least liquidity provider within a predetermined time that is less than one second from a time when the order is routed to the at least liquidity provider, at least one actual fill rate of the at least one liquidity provider; determining by the at least one processor, based on comparing the at least one actual fill rate of the at least one liquidity provider with the target fill rate, a level of performance for the at least one liquidity provider;

  5) transmitting, over the electronic communications network, by the at least one processor, to the graphical user interface of the display device of the at least one liquidity provider, an electronic communication comprising a report about the at least one liquidity provider’s level of performance; and 

6) automatically filtering, by the at least one processor, the at least one liquidity provider when the
at least one actual fill rate of the at least one liquidity provider is determined to be below the given percentage determining, by the at least one processor that the at least one actual fill rate fails to meet the target fill rate; and responsive to a determination that the at least one actual fill rate fails to meet the target fill rate an alert of the display device of the at least one liquidity provider indicating that trading privileges have been revoked; and preventing any future trading by preventing the at the at least one liquidity provider to log on during a penalty period of time determined responsive to a determination that the at least one actual fill rate is below the given percentage.

7) determining, by the at least one processor that the at least one actual fill rate fails to meet the target fill rate; and responsive to a determination that the at least one actual fill rate fails to meet the target fill rate, transmitting, over the electronic network by the at least one processor, an electronic email  to an the at least one liquidity provider indicating that trading privileges have been revoked;

 8) disabling by the at least one processor, any future trading by the at least one liquidity provider on an electronic exchange system associated with the at least one computer, by preventing routing of any future orders  from the liquidity provider  during a penalty period of time determined responsive to a determination that the at least one actual fill rate is below the given percentage.

Analysis over the communication network

 

Issue 1: Statutory Category?

Yes — The claim include an apparatus and method.

Issue 2A - Prong 1: Judicial Exception Recited?

 The examination determined that the rejected claims recite an abstract idea of managing trade behavior / participation of liquidity providers. Limitations 1-3 of receiving data recite extra-solution activity of receiving data and an abstract idea of communicating data. Limitations 4-7 recited functionally without details on how, technologically or by what algorithm, the determinations are performed. As such, the determining of limitations 4-7 involve analysis of data of target vs. actual fill rates, which is a mental process.  

 Lastly, as to the disabling /preventing a liquidity provider from future trading. This step  reads on perfunctory steps of rendering a username ineligible. The Specification provides no further detail. The Specification simply states In other embodiments, the liquidity provider will be unable to log onto the system 100. In some embodiments, system 100 will send a notification to the liquidity provider indicating that trading privileges have been revoked due to the actual fill rate falling below the target fill rate. At the end of the penalty period, system 100 may send a notification to the liquidity provider, which indicates that trading privileges have been resorted. When considered collectively and under the broadest reasonable interpretation, the sequence of steps of amount to organizing human activity as the USPTO’s 101 guidance includes commercial or legal interactions as examples of organizing human activity. Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(II). When considered collectively and under the broadest reasonable interpretation, the limitations of the claims recite a way of using a generic processor to process a fund disbursement transaction by collecting and analyzing data and communicating results based on that analyses. This is an abstract idea of a “certain method of organizing human activity fundamental economic principles or practices (including hedging, insurance,
mitigating risk)” and “relating to the economy and commerce.” Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(II).

Dependent claims 2-3 are further steps of communication and thus extra solution activity. Extra solution activity is by itself abstract. Dependent claims 4,6, 7 and 10, 11 directed to determining the differences target and fill rates are more embodiments of a mental processes and as such are abstract. Claims 8-9 are generic forms of communicating and as established above are abstract. As to claim 10, the Specification fail to teach how the liquidity provider is prevented from participating in trades other than preventing a future log on. Thus, this is an abstract idea of a “certain method of organizing human activity fundamental economic principles or practices (including hedging, insurance, mitigating risk)” and “relating to the economy and commerce.” Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(II). Claim 12 recited functionally without details on how, technologically or by what algorithm, the determinations are performed to the extent “operable” is claim limiting is a fundamental economic process.

Apparatus claim 18-20 are commensurate in scope with their corresponding method claims and thus require no additional analysis.

3. 2019 Guidance Step 2A Prong 2

Having determined that the claims recite an abstract ideas, the examination proceeds to "Step2A Prong 2" of the 2019 Guidance, which requires that the evaluation of whether "the claim as a whole integrates the recited judicial exception into a practical application of the exception."

The 2019 Guidance specifies that this evaluation is conducted by first" [identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)," then “evaluating those additional elements individually and in combination to determine whether they integrate the exception intoa practical application." 2019 Guidance 54-55. 

The elements claimed beyond the abstract idea are the following: processor/computers (nodes), a  network,  a graphical user interface.  The issue is do the plurality of nodes include any specialized computer hardware or other inventive computer components or does  the device and transaction processing system execute generic computer components to perform generic computer functions. The specification  describes the devices with a high degree of generality which is evidence of conventional use. For example, at  [0078], it states the   “ a network means a series of points or nodes interconnected by communication paths. For example, a network can include a plurality of computers or communication devices interconnected by one or more wired and/or wireless communication paths. Networks can interconnect with other networks and contain subnetworks.”  Thus, the claims fail to integrate the abstract ideas into a practical application by improving the network of nodes. That is, the applicant has not established that providing a technical solution to a technical problem is central to the invention. As to the graphical computer interface, the representative claim does not recite an interface such as was found to provide eligibility. At most, the claim recites “ an alert to be displayed on the graphical user interface of the display device of the at least one liquidity provider indicating that trading privileges have been revoked”, but this can read on an email or any other communication which are not improvements to the computer, its workload or computer resources. The improvement to computer workload and computer resources is the use of historical fill rate, determining if the historical fill rate have met a threshold and notifying or disabling the liquidity provider from further participation. And as to preventing any future trading by preventing the at the at least one liquidity provider to log on during a penalty period of time determined responsive to a determination that the at least one actual fill rate is below the given percentage, this reads on simply manually disabling the password or the like which is not an improvement to the computer.

Thus, the claims are not directed to an improvement to a computer system or an improvement to another technology or technical field, but instead directed to an abstract idea.

For these reasons, the examiner finds the claims patent ineligible under 101. Claims 2-5 and Claim 6-11, where the actual fill rate is compared to the target fill rate and if not met prevents the future participation by the liquidity provider is a further limitation of the abstract idea. But as it is claimed at such a high degree of generality and as it fail to include components beyond the abstract idea, it too does not alter the analysis. Claim 18-20 correspond to the method claims and do not alter the analysis. 2019 Guidance Step 2B

The examination next looks to determine whether any claim element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional element beyond the abstract idea, amount to "significantly more" than the abstract idea itself. According to the 2019 Guidance, adding a
specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field" may indicate an inventive concept is present. Conversely, simply appending well- understood, routine, conventional activities previously known to the industry, specified ata high level of generality" typically indicates an inventive concept is absent.

The question of whether the claim improves computer-functionality or other technology has been considered as part of a 2B analysis. Here the examiner concludes that the  claimed technology is well understood, routine and conventional. See, US Patent Publication 20040088242 and the prior art therein. And US Patent Publication 20100332650. Paragraph [00111] which shows that processor looking fill rates. “ Smart posting logic module 1126e includes a statistical model for determining the probability of fills (i.e., percentage satisfaction of a trade request) expected to be realized in trade requests routed to individual exchange servers 1106. Such statistical models may for example include historical fill data realized on such individual exchanges over a given period (e.g., the past 30 trade requests, last month, previous 12 months, etc.). “

The examiner fails to find limitations directed to an improvement of the established client devices of trading networks. As to the newly amended   preventing steps (when read in the light and scope of the specification), these limitations are not shown to solve an Internet-centric problem. 

As to the processor which communicates to a graphical computer interface, the representative claim does not recite an interface in such as was found to provide eligibility. In fact there is only a generic mention of the GUI and it is not in the connect of the alerts. Moreover, “ an alert to be displayed on the graphical user interface of the display device of the at least one liquidity provider indicating that trading privileges have been revoked” reads on an email or IM, steps well-understood, routine and conventional.

 
And as to preventing any future trading by preventing the at the at least one liquidity provider to log on during a penalty period of time determined responsive to a determination that the at least one actual fill rate is below the given percentage, this reads on simply manually disabling the password or the like which again convention practice in a multi-nodal private network.

For these reasons, the examiner finds the claims patent ineligible under 101. Claims 2-5 are directed to input steps and do not alter the analysis. Claim 6-11, where the actual fill rate is compared to the target fill rate and if not met prevents the future participation by the liquidity provider is a further limitation of the abstract idea. But as it is claimed at such a high degree of generality and as it fail to include components beyond the abstract idea, it too does not alter the analysis. Claim 18-20 correspond to the method claims and do not alter the analysis.

 
Response to Arguments
No arguments were presented. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
 https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD C WEISBERGER/ RICHARD C. WEISBERGER 
Primary Examiner, Art Unit 3698